FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments (filed 1/05/2021) with respect to independent claim 18 having dependent claim 19 and new dependent claims 20-24 have been fully considered but they are not persuasive.
Applicant’s arguments appear to be drawn to similar features in new independent claim 25 having dependent claims 26-31 AND similar features in new independent claim 32 having dependent claims 33-37. Therefore, Examiner’s response to arguments for independent claim 18 should also respectfully extend to new independent claims 25 and 32.
Applicant’s arguments in general (pages 6-9) are not very specific and are considered to be arguing the prior art references individually, rather than considering them in combination per the 35 USC 103 obviousness rejection made in previous Office Action (mailed 10/06/2020), as one of ordinary skill in the art would have considered before the effective filing date of the claimed invention.
Applicant’s arguments (page 7), summarizes the claimed invention (a solid state image sensor) which appears to be a restatement of all the claim limitations in claim 18 AND then asserts no cited reference or combination teaches Applicant’s claimed invention.
Applicant’s arguments (pages 7-9), addresses each previous PRIOR ART Kato, Mitsuru, Sato and Egawa by, in large part, repeating the statement for each that the prior art does not teach “each of the first and second pixels includes an avalanche region, and the light blocking region includes a first region formed between the first pixel and the second pixel and a second region formed between the avalanche region and the on-chip lens” AND Applicant then offers, what the Examiner considers to be, a sparse explanation by arguing each prior art individually, rather than considering them in combination per the 35 USC 103 obviousness rejection made.
It appears the focus of Applicant’s argument is that Applicant believes the prior art does not teach “each of the first and second pixels includes an avalanche region”.
Applicant’s arguments (page 8), states…
The Office Action cites Mitsuru as teaching an avalanche region; however, Mitsuru fails to disclose, teach, or suggest wherein “each of the first and second pixels includes an avalanche region” as claimed. Instead, Mitsuru teaches an “accumulation region” which cannot be equated to the “avalanche region” as the “accumulation region” is not included by first and second pixels.
	However, the Examiner respectfully disagrees over the teachings of Kato (US 2015/0129943) taken in combination with the prior art Mitsuru (JP 2008/099174).
Kato (Figure 3) was shown to teach a “charge accumulation MEM region” structurally positioned in each of the pixels (of a pixel array, para[0054]), however, Applicant’s claimed invention uses an avalanche region in each of the pixels. Kim (Figure 3) does not teach that the “charge accumulation MEM region” uses a “multiplication region for multiplying electric charge” i.e. avalanche region, readout using an avalanche effect. Kim differs in that it does not describe the feature wherein a strong electric field region is generated in the charge accumulation region in order to multiply the charge by an avalanche effect, when transferring the charge from the charge accumulation region to the FD conversion unit via the transfer unit. 
However, it is well known in the prior art to use a multiplication “avalanche” region in an image sensor pixel over the prior art Mitsuru, which teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge by an avalanche effect when transferring the charge from the charge accumulation region (Mitsuru: Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitsuru into suitable modification with the teachings of Kato’s charge accumulation region MEM for 
	Regarding the claimed “light blocking regions”, it was previously shown that Kato teaches light blocking region includes a “second region” formed between the charge accumulation region and the on-chip lens (Figures 3-6: light shield “F” is the second region formed between charge accumulation region “MEM” and the on-chip lens “ML”) which was taken in combination with Sato to further teach that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels (Sato: Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).
Therefore, for the above discussed reasons, the PRIOR ART combination of Kato in view of Mitsuru in view of Sato has been shown to teach Applicant’s argued features “each of the first and second pixels includes an avalanche region, and the light blocking region includes a first region formed between the first pixel and the second pixel and a second region formed between the avalanche region and the on-chip lens”.
Therefore, independent claims 18, 25 and 32 are rejected over the previous prior art of record Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039).

Examiner further notes that none of Applicant arguments cites a specific embodiment (i.e. no cited paragraphs or figures). This would be helpful to the Examiner in order to fully understand Applicant’s argued point of view as it corresponds to that which Applicant has invented.
Though Applicant’s claimed invention is broadly claimed and may refer to other embodiments, Examiner had previously interpreted/considered Applicant’s Figure 16 to be the embodiment in which the claims were drawn towards. Examiner maintains this interpretation in this Office Action.
In order to achieve compact prosecution and gain further understanding of the specific embodiment(s) Applicant wishes to pursue, Examiner encourages scheduling an interview.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 20-25, 27-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039).

	As per independent claim 18, Kato teaches a solid-state image sensor comprising: 
a plurality of pixels formed in a semiconductor substrate, the pixels including a first pixel and a second pixel adjacent to the first pixel (Each neighboring pixel may be configured as shown in Figures 2-6, which is formed for each of a plurality of pixels (i.e. at least first & second pixels) making up part of a larger pixel array in view of para[0054]); 
on-chip lens formed on the semiconductor substrate (Figures 3-6: lens “ML” on substrate shown); 
and a light blocking region (Figures 3-6: light shield “F”), 
wherein each of the first and second pixels includes an charge accumulation region (Figures 3-6: charge accumulation region “MEM”), 
and the light blocking region includes a second region formed between the charge accumulation region and the on-chip lens (Figures 3-6: light shield “F” is the second region formed between charge accumulation region “MEM” and the on-chip lens “ML”). 
Kato (Figure 3) was shown to teach a “charge accumulation MEM region” structurally positioned in each of the pixels (of a pixel array, para[0054]), however, Applicant’s claimed invention uses an avalanche region in each of the pixels. Kim (Figure 3) does not teach that the “charge accumulation MEM region” uses a “multiplication region for multiplying electric charge” i.e. avalanche region, readout using an avalanche effect. Kim differs in that it does not describe the feature wherein a strong electric field region is generated in the charge accumulation region in order to multiply the charge by an avalanche effect, when transferring the charge from the charge accumulation region to the FD conversion unit via the transfer unit. 
However, it is well known in the prior art to use a multiplication “avalanche” region in an image sensor pixel over the prior art Mitsuru, which teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge by an avalanche effect when transferring the charge from the charge accumulation region (Mitsuru: Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitsuru into suitable modification with the teachings of Kato’s charge accumulation region MEM for each pixel of the pixel array (i.e. first and second pixels) to use an avalanche multiplication region for the motivated reasons of improving quantum efficiency and pixel sensitivity in the analogous art of an image sensor.
	Kato in view of Mitsuru teach a light blocking region includes a second region formed between the charge accumulation region and the on-chip lens but remain silent to the light blocking region includes a first region formed between the first pixel and the second pixel. However, it is well known to use a light shield/blocking region for preventing light entering between neighboring pixels as taught by Sato (Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato into suitable modification with the teachings of Kato in view of Mitsuru invention for arranging a light shield for blocking light from adjacent pixels which would therefore block light from entering its multiplication region for motivated reasons of preventing unwanted noise/crosstalk between each pixel in the analogous art of an image sensor substrate.
claim 20, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein an electric field is generated in the avalanche region (In view of prior art combination, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).

	As per claim 21, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the first pixel further includes a photodiode (Kato: each pixel i.e. first pixel has a photodiode PD as shown in Figures 2-6).

	As per claim 22, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 21, wherein an electric charge generated in the photodiode is read out through the avalanche region of the first pixel (In view of prior art combination Kato’s pixels i.e. first pixel modified in view of Mitsuru teachings as discussed in independent claim 18, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).
claim 23, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the second region of the light blocking region prevents light emitting from a back surface side of the semiconductor substrate from reaching the avalanche region (In view of prior art combination made in claim 18, Kato (Figures 3-6) teaches light shield “F” is the second region formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to avalanche region” as taught by Mitsuru).

	As per claim 24, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18, wherein the light blocking region prevents occurrence of color mixture in the avalanche region (In view of the prior art combination discussed/cited in claim 18, Kato’s “MEM region which was modified to avalanche region” as taught by Mitsuru AND Sato teaches that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels. Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).

independent claim 25, Kato in view of Mitsuru in view of Sato teaches a method of driving a solid-state image sensor, the method comprising the following similar taught features (cited/discussed in claim 18): “wherein the plurality of pixels includes a first pixel and a second pixel adjacent to the first pixel, wherein each of the first and second pixels includes an avalanche region; wherein the sensor includes: an on-chip lens formed on the semiconductor substrate; and a light blocking region including a first region formed between the first pixel and the second pixel and a second region formed between the avalanche region and the on-chip lens” (Therefore, these features are rejected for the same reasons over the prior art combination discussed in claim 18).
	Furthermore, the prior art combination Kato in view of Mitsuru in view of Sato also teaches outputting a signal from a plurality of pixels formed in a semiconductor substrate of the sensor to a signal line (Kato: Each neighboring pixel may be configured as shown in Figure 2 (pixel circuitry) formed in Figures 3-6 (semiconductor substrate), which is formed for each of a plurality of pixels (i.e. at least first & second pixels) making up part of a larger pixel array in view of para[0054]. The image sensor pixels may be configured/operated with a global shutter functionality and thus outputs a signal from a plurality of pixels formed in a semiconductor substrate of the sensor to a signal line, para[0021-0022 & 0026-0027]). 

	As per claim 27, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein an electric field is generated in the avalanche region (In view of prior art combination, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).

	As per claim 28, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the first pixel further includes a photodiode (Kato: each pixel i.e. first pixel has a photodiode PD as shown in Figures 2-6).

	As per claim 29, Kato in view of Mitsuru in view of Sato teaches the method according to claim 28, wherein an electric charge generated in the photodiode is read out through the avalanche region of the first pixel (In view of prior art combination Kato’s pixels i.e. first pixel modified in view of Mitsuru teachings as discussed in independent claim 18, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).

claim 30, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the second region of the light blocking region prevents light emitting from a back surface side of the semiconductor substrate from reaching the avalanche region (In view of prior art combination made in claim 18, Kato (Figures 3-6) teaches light shield “F” is the second region formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to avalanche region” as taught by Mitsuru).

	As per claim 31, Kato in view of Mitsuru in view of Sato teaches the method according to claim 25, wherein the light blocking region prevents occurrence of color mixture in the avalanche region (In view of the prior art combination discussed/cited in claim 18, Kato’s “MEM region which was modified to avalanche region” as taught by Mitsuru AND Sato teaches that it is well known in the prior art for positioning light shield/blocking regions “first regions” for preventing light entering between neighboring pixels. Figures 2 and 7, in view of paragraphs[0066, 0233-0237, 0276 and 0280]: various light shields may be used such as burying a light shield in a trench region 45 between each neighboring pixel for blocking light from adjacent pixels and suppressing leakage of charge and color mixing).

As per independent claim 32, Kato in view of Mitsuru in view of Sato teaches a electronic apparatus comprising a solid-state image sensor including the following similar taught features (cited/discussed in claim 18): “a plurality of pixels formed in a semiconductor substrate, the pixels including a first pixel and a second pixel adjacent to the first pixel; an on-chip lens formed on the semiconductor substrate; and a light blocking region, wherein: each of the first and second pixels includes an avalanche region, and the light blocking region includes a first region formed between the first pixel and the second pixel and a second region formed between the avalanche region and the on-chip lens”. (Therefore, these features are rejected for the same reasons over the prior art combination discussed in claim 18)

	As per claim 34, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein an electric field is generated in the avalanche region (In view of prior art combination, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).

	As per claim 35, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein the first pixel further includes a photodiode (Kato: each pixel i.e. first pixel has a photodiode PD as shown in Figures 2-6).

claim 36, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 35, wherein an electric charge generated in the photodiode is read out through the avalanche region of the first pixel (In view of prior art combination Kato’s pixels i.e. first pixel modified in view of Mitsuru teachings as discussed in independent claim 18, Mitsuru: teaches the feature of generating a strong electric filed region in a charge accumulation region in order to multiply the charge “electron multiplication” which is an avalanche effect. Electron multiplication caused when reading/transferring charges from accumulation region per Figures 1 and 4 in view of the Abstract and Paragraphs[0001-0003, 0007-0009, 0016, 0033]).

	As per claim 37, Kato in view of Mitsuru in view of Sato teaches the electronic apparatus according to claim 32, wherein the second region of the light blocking region prevents light emitting from a back surface side of the semiconductor substrate from reaching the avalanche region (In view of prior art combination made in claim 18, Kato (Figures 3-6) teaches light shield “F” is the second region formed between charge accumulation region “MEM” and the on-chip lens “ML” and thus this shielding F prevents light emitting from a back surface side of the semiconductor substrate from reaching the “MEM region which was modified to avalanche region” as taught by Mitsuru).

Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2015/0129943) in view of Mitsuru (JP 2008/099174) in view of Sato (US 2013/0009039) in view of Egawa (US 2015/0162368).

	As per claim 19, Kato in view of Mitsuru in view of Sato teaches the solid-state image sensor according to claim 18 but appear to remain silent to teaching “wherein the first pixel and the second pixel share a circuit, and the first pixel and the second pixel is configured to output an signal to a signal line via the circuit”. However, it is well known in the prior art to utilize a pixel sharing structure for readout to a signal line in order to achieve a more compact design as taught by Egawa (Figures 3, 4, 14 and 23 teach plural photodiodes having respective transfer unit and sharing a subsequent circuit stage starting at the floating diffusion FD and having other shared readout transistors for readout to a signal line “VLin”. Paragraphs[0044 and 0047]. Other shared arrangements between plural photodiodes discussed in paragraphs[0079-0080, 0091, 0095, 0120, 0123, 0124]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Egawa into suitable modification with the teachings of Kato in view of Mitsuru in view of Sato invention to achieve a shared pixel structure for motivated reasons of achieving a more compact design in the analogous art of an image sensor substrate.


claim 26, Kato in view of Mitsuru in view of Sato in view of Egawa teaches the method according to claim 25, wherein the first pixel and the second pixel share a circuit and wherein the first pixel and the second pixel are configured to output an signal to a signal line via the circuit (This claim comprises same taught features discussed/cited by the prior art combination made in claim 19 and thus rejected for similar reasons).

	As per claim 33, Kato in view of Mitsuru in view of Sato in view of Egawa teaches the electronic apparatus according to claim 32, wherein the first pixel and the second pixel share a circuit, and the first pixel and the second pixel are configured to output an signal to a signal line via the circuit (This claim comprises same taught features discussed/cited by the prior art combination made in claim 19 and thus rejected for similar reasons).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698